Citation Nr: 1737603	
Decision Date: 09/07/17    Archive Date: 09/19/17

DOCKET NO.  13-35 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to a compensable rating for dermatophytosis on the face and feet.


REPRESENTATION

Appellant represented by:	Michael Kelly, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1983 to April 1986.  He also served in the Army National Guard from January 1989 to November 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.  The Veteran testified before the undersigned in a June 2015 hearing.  A hearing transcript was associated with the claims file and reviewed prior to this decision.  The Board previously considered and remanded this issue in September 2015.  

In November 2016, the Board decided the Veteran's appeals for lumbar spine and radiculopathy but stayed this issue based on a pending appeal of Johnson v. McDonald, 27 Vet. App. 497 (2016) to the United States Court of Appeals for the Federal Circuit, which was directly applicable to this Veteran's claim.  The stay has now been lifted and the Board will adjudicate the appeal of the skin disability rating.


FINDINGS OF FACT

The evidence shows that during an active period of dermatophytosis, the skin disability covers less than five percent of the body and less than five percent of the exposed areas affected.


CONCLUSION OF LAW

The criteria for a compensable rating for dermatophytosis have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.118, Diagnostic Codes 7813 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Procedural duties

VA is required to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  In September 2012, the RO sent the Veteran a letter, providing notice that satisfied VA's requirements. 

Next, VA has a duty to assist the Veteran in the development of claims.  This duty includes assisting him in the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.

All pertinent, identified medical records have been obtained and considered.  VA provided examinations for the skin disability in October 2012 and January 2016.  The examiners recorded the subject reports and objective findings and addressed the appropriate rating criteria.  Additionally, VA provided a skin examination in a winter month when the Veteran reported that his disability was most active.  See Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994).  The RO substantially complied with the Board's remand directives by obtaining the new examination for the skin disability.  A further remand is not required.  See D'Aries v. Peake, 22 Vet. App. 97, 106 (2008); Stegall v. West, 11 Vet. App. 268 (1998).  The Board has carefully reviewed the record and determines there is no additional development needed for the claims decided herein.  

II. Rating Analysis

The Veteran contends that his skin disability should be rated higher than the rating assigned by the RO.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  
38 C.F.R. § 4.3.  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Staged ratings are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods during the course of the appeal.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994); 38 C.F.R. § 4.14.

The Veteran is competent to report symptoms observable by his senses.  
See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

The Veteran has been assigned a non-compensable rating under Diagnostic Code 7813 for dermatophytosis.  Diagnostic Code 7813 directs the rater to consider the other applicable codes for skin disabilities.  See 38 C.F.R. § 4.118.

Diagnostic Code 7800 compensates for skin disabilities of the head, face, and neck and allows for a 10 percent rating if there is one characteristic of disfigurement, defined below.  38 C.F.R. § 4.118, DC 7800.  A 30 percent rating is assigned for visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with two or three characteristics of disfigurement.  A 50 percent evaluation is warranted for visible or palpable tissues loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with four or five characteristics of disfigurement.  An 80 percent evaluation is warranted for visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with six or more characteristics of disfigurement.  

Note (1) defined the eight characteristics of disfigurement as a scar 5 or more inches (13 or more cm.) in length; a scar at least 1/4 inch (0.6 cm.) wide at widest part; surface contour of scar elevated or depressed on palpation; a scar adherent to underlying tissue; skin hypo- or hyper-pigmented in an area exceeding 6 square inches (39-sq. cm.); skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding 6 square inches (39 sq. cm.); underlying soft tissue missing in an area exceeding 6 square inches (39-sq. cm.); and skin indurated and inflexible in an area exceeding 6 square inches (39- sq. cm.).  Id.  Note (3) explained that the adjudicator is to take into consideration unretouched color photographs when evaluating under these criteria.  

Diagnostic Code 7806 considers skin disabilities similar to dermatitis or eczema and allows for a non-compensable evaluation where the skin problem covers less than five percent of the entire body or less than five percent of exposed areas affected and no more than topical therapy was required during the previous twelve month period.  38 C.F.R. § 4.118.  A 10 percent evaluation is assigned when dermatitis or eczema is at least five percent, but less than twenty percent, of the entire body, or at least five percent, but less than twenty percent, of exposed areas affected, or intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past twelve month period.  A 30 percent evaluation is assigned when twenty to forty percent of the entire body or twenty to forty percent of exposed areas are affected, or systemic therapy such as corticosteroids or other immunosuppressive drugs are required for a total duration of six weeks or more, but not constantly, during the past twelve month period.  A 60 percent evaluation is assigned when more than forty percent of the entire body or more than forty percent of exposed areas are affected, or constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs are required during the previous twelve month period.  

In Johnson v. Shulkin, 862 F. 3d 1351 (Fed. Cir. 2017), the Federal Circuit Court agreed with the Secretary's interpretation of Diagnostic Code 7806 finding that the term "systemic therapy" did not include topical therapy that affects only the area to which it is applied and the use of topical corticosteroids did not automatically mean systemic therapy.  

Based on review of the record, the Board finds that the criteria for a compensable rating for dermatophytosis of the head/face and feet have not been met.  See 38 C.F.R. § 4.118, DC 7813.

The evidence shows that the dermatophytosis skin disability covers less than five percent of the body and less than five percent of the exposed areas affected.  The evidence does not show tissue loss, distortion, disfigurement, or the use of systemic therapy.  The VA examiner in October 2012 diagnosed a history of dermatophytosis on the face and feet but found no scarring or disfigurement of head, face, or neck, no systemic manifestations, and treatment with topical corticosteroids- steroid based cream, not systemic treatment.  The October 2012 examiner did not estimate the amount of area covered by the dermatophytosis.  The Veteran reported that his skin had greatly improved because of topical steroids.  However, a June 2013 treatment record notes the Veteran tried local steroids but they had not helped.  Consistent with the October 2012 examination, the term "local steroids" appears to classify the use of steroids on the area applied rather than systemic steroids.  

During the Board hearing, the Veteran reported that his face inflames frequently, he has to wear makeup to hide lesions, and he feels embarrassed to leave his home.  He also testified that the skin problem is worse in the cold, he gets a burning sensation on the face, and sometimes the skin problem is itchy if really aggravated.  At the January 2016 examination, the examiner observed no indication of dermatophytosis on the Veteran's feet or face.  The Veteran reported getting flares on his face at times and wearing make-up.  He showed the examiner pictures of his face during a flare from which the examiner determined that red blotchy areas on his chin, cheeks, and forehead covered less than five percent of the total body and less than five percent of the total exposed area.  The Veteran denied using any medication at that time.  In March 2016, a treating provider wrote that there was an erythematous rash on the cheeks, nose bridge, lower forehead, anterior neck, and upper chest.  The rash was in several like patterns with raised edges and depressed senders, somewhat scaly, and had erythema, swelling, tenderness, and abrasions on the chin.  The provider prescribed Mycolog-II, a topical ointment, to be applied to affected areas.

The evidence shows that the Veteran has dermatophytosis that waxes and wanes.  During the most severe flares, he has a red, scaly rash that causes embarrassment, swelling, and occasional tenderness, burning, and itching.  The January 2016 examiner estimated that the active rash covered less than five percent of the body and less than five percent of the exposed area.  The Veteran was only treated with topical corticosteroids and ointments applied directly to the affected areas, not systemic therapy.  As such, the Veteran's dermatophytosis did not satisfy the criteria for a compensable rating under Diagnostic Code 7806.  38 C.F.R. § 4.118; see also Johnson, 862 F. 3d at 1351.  Moreover, neither the VA examiners nor the March 2016 treating provider classified the rash as disfiguring.  Indeed, there is no evidence that the abnormal skin areas exceed six square inches (39-sq. cm.) of the Veteran's face to qualify as one of the characteristics of disfigurement under Note (1).  38 C.F.R. § 4.118, DC 7800.  There is also no evidence to suggest visible or palpable tissue loss or gross distortion or asymmetry of one or more features.  A compensable rating is not appropriate for dermatophytosis because it covered less than five percent, did not cause disfigurement, and did not require systemic therapy.  See 38 C.F.R. § 4.118, DC 7800, 7806.

All possibly applicable diagnostic codes have been considered in compliance with Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991), but the Veteran could not receive a higher disability rating for his skin disability based on the evidence of record.  See 38 C.F.R. §§ 4.71a, 4.124a.  The evidence shows generally the same symptoms such that additional staged ratings are not appropriate.  See Hart, 21 Vet. App. at 509-10.  

The Board notes that in March 2017, the Veteran perfected an appeal for various issues, including increased ratings for knee disabilities.  That appeal has not yet been certified to the Board.  Among those issues was a claim for total disability based on individual unemployability (TDIU).  In his application for TDIU, the Veteran indicated that his barrier to employment came from physical disabilities.  Similarly, the examiners found his skin disability caused no impairment in ability to work.  As such, the Board finds that the Veteran's claim for TDIU is best adjudicated with his appeal for increased ratings for the knees.  See Rice v. Shinseki, 22 Vet. App. 447, 454-455 (2009) (holding that a determination for TDIU is part and parcel of the determination of the rating for a disability or disabilities upon which a veteran bases his assertion of unemployability).


ORDER

A compensable rating for dermatophytosis is denied.



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


